Citation Nr: 0207577	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder (previously 
characterized as a nervous condition).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1979 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a psychiatric disorder (previously 
characterized as a nervous condition).  The RO concluded that 
new and material evidence had not been submitted, and the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder remained denied.

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
the Board will now undertake additional development with 
respect to the veteran's claim pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as required 
by Rules of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1983, denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder (previously characterized as a nervous 
condition).  This was a final disallowance of this claim.  

2.  Evidence received since the July 1983 rating decision is 
so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision, which denied service 
connection for a psychiatric disorder (previously 
characterized as a nervous condition), is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law.  
In November 1996, VA sent written notice to the veteran 
advising him that new and material evidence was needed in 
order to reopen his previously denied claim for entitlement 
to service connection for a psychiatric disorder.  The 
veteran was specifically advised of his obligation to provide 
such evidence, otherwise, VA 'could take no further action on 
his claim.'  Following VA's November 1996 letter, the RO 
provided the veteran copies of a rating action dated in 
November 1996, a February 1997 statement of the case, and an 
October 1998 and March 2002 supplemental statement of the 
case.  By way of the referenced documents, the veteran was 
informed of the regulatory requirements for reopening a 
previously denied claim, and he was also provided with the 
rationale for not granting his application to reopen.  By way 
of the March 2002 supplemental statement of the case which 
was issued to the veteran, he was specifically informed of 
the regulatory requirements pertaining to the recent 
enactment of the VCAA.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the RO has made 
reasonable efforts to develop the record in that attempts to 
obtain the veteran's complete service medical have been made.  
Copies of the veteran's relevant VA treatment records have 
likewise been associated with the veteran's claims folder.  
In November 1982 the veteran was provided with a relevant VA 
examination in reference to his original claim seeking 
entitlement to service connection for a nervous condition.  A 
copy of the November 1982 examination report is of record.  
Lastly, in August 1999, the veteran was scheduled for a 
personal hearing at the RO before the Decision Review 
Officer.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384,394 (1993).  Accordingly, the veteran's request to 
reopen a previously denied claim seeking entitlement to 
service connection for a psychiatric disorder is ready for 
appellate review.

II.  New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for a psychiatric disability.  The 
referenced claim was previously denied by the RO in a July 
1983 rating decision.  In October 1996, the veteran filed his 
most recent application to reopen his previously denied 
claim.  Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
Fed. Reg. 45,620, 45,629-30 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
October 1996 claim to reopen, which is discussed below.  

The record reflects that the pertinent evidence on file at 
the time of the RO's July 1983 rating decision consisted of 
the veteran's service medical records and a report of VA 
examination in November 1982, which included a psychiatric 
examination.  None of this evidence revealed the veteran 
suffered from "mental illness," or any other type of 
psychiatric disorder to include a nervous condition.  As a 
result, the RO denied the veteran's claim for entitlement to 
service connection for a nervous condition in July 1983.  
Within the same month, the RO notified the veteran of the 
adverse decision concerning his psychiatric claim, but he did 
not file an appeal.

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's July 1983 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in July 1983.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's July 
1983 rating decision consists of copies of the veteran's 
post-service VA treatment and hospitalization records in 
addition to personal testimony, which was provided by the 
veteran at an August 1999 RO hearing.  Based on a close 
review of this newly added evidence, the Board determines 
that new and material evidence has been presented sufficient 
to reopen the veteran's claim seeking entitlement to service 
connection for a psychiatric disorder.  The evidence (in its 
entirety) is new, as it was neither previously of record nor 
previously considered by the RO in July 1983.  More 
importantly, the evidence is material in that it evidences 
the current existence of a psychiatric condition ( for 
example, depression with psychotic features, adjustment 
disorder with depression), which the lack thereof, was among 
the basis of the RO's denial in July 1983.  This evidence 
must now be considered in light of all the evidence, both old 
and new, in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric condition.  Having determined that new and 
material evidence has been added to the record, the veteran's 
previously denied claim seeking entitlement to service 
connection for a psychiatric condition is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened; the appeal is granted to 
this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

